DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Applicant lists two references in the specification on page 11, line 6.  Both of these references must be cited in an IDS and copy provided to the Office.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The specification labels figure 1 as “conventional” (i.e. prior art) on page 7, line 6.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two passive networks, for tuning resonance frequencies of different features (power, communication) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Currently, figure 4 only shows the tuning circuits as a capacitor in an 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because the “and” that separates the two separate embodiments (using a tuning circuit as shown in figure 2 or using a second wireless receiver as shown in figure 4) should be change back to an “or”.  These are alternatives and cannot be used together.  The “and” is misleading and suggests that they can be combined.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 does not recite any narrowing structure or functionality.  The claim appears to be descriptive of what the tuning in claim 12 enables.  Thus, there are no limitations in claim 13 that are not already presented in claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toncich (US 2009/0286476).
Toncich discloses a testing device (fig 11, 13A-C; par 68-74, 78-87) for use in testing of wireless power transfer, the testing device comprising: 

wherein the testing device further comprises a circuit selected from the group consisting of: 
- a tuning circuit (fig 11, item 312; fig 13A-B) for tuning the operating frequency range of the first wireless power receiver circuit to enable detection of wireless power transmitted from the external wireless power transmitter device in the first wireless power receiver circuit according to both a wireless power standard adopting a first operating frequency range and a wireless communication standard adopting a second operating frequency range being different from the first operating frequency range (opening and closing the switches of fig 13A changes the tuning frequency of the receiver; see par 78-86), and 
- a second wireless power receiver circuit (an alternative that is not required to be found in Toncich because it already anticipates the first option) arranged to receive inductive power in a second operating frequency range according to a wireless communication standard adopting a second operating frequency range, wherein the first wireless power receiver circuit is arranged to receive inductive power in a first operating frequency range according to a wireless power standard, and wherein the second operating frequency range is different from the first operating range; and 

The use of “testing device” in the preamble does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  The claim does not recite any testing limitations.  The claim is limited to a wireless receiver, a tuner (or a second receiver), and an interface.  There are no sensors, there is no data, and there control circuitry that would carry out any testing.  Thus, the “testing device” is directed to the purpose or intended use of the claimed device.
Claim 11 recites two optional structural limitations, including the tuning circuit (shown in the Applicant’s figure 2) and a second receiving power (shown in the Applicant’s figure 4).  These are disclosed in the specification as alternatives that are not used together.  Toncich discloses a first wireless power receiving circuit coupled to a tuning circuit.  The Toncich tuning circuit uses switches (see fig 13A-C) to change the frequency of the receiver between a first frequency and a second frequency.  

The claim then recites that the interface “being arranged to provide measurement data to a host device”.  Neither the measurement data nor the host device are claimed.  Claim 11 explicit omits the host device (as recited in claim 1).  And the claim does not recite the sensors (shown in the Applicant’s figures 2 and 4) that would create the measurement data in the first place.  Thus, the interface is any interface that is “arranged” to provide data.  This arrangement appears to be possible because the interface contacts are conductors.  It appears, therefore, than any electrical conductor would qualify as an “interface” between the claimed tester and an unclaimed host to carry unclaimed measurement data.  The claim does not define the structure of the interface.
Toncich discloses electrical connections in 306 (thereby making it an “interface” that is “arranged” to carry data).  Alternatively, the Toncich interface may be interpreted as where the output of 306 passes through the border of 302.  Passing through a border can also be viewed as an “interface”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrand (US 2016/0359371) in view of Uchida (US 2010/0244580).
Wikstrand does not share common inventors or a common assignee with the pending application.  There is no evidence of record that Wikstrand would be excepted as prior art under 35 U.S.C. 102(b)(2)(C), namely by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Wikstrand at the time the claimed invention was effectively filed. 
The Applicant may rely upon the exception under 35 U.S.C. 102(b)(2)(A) to overcome the rejection citing Wikstrand (which is applied as a 35 U.S.C. 102(a)(2) reference) either by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(2). Alternatively, Applicant may rely on the exception under 35 U.S.C. 102(b)(2)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).
With respect to claim 11, Wikstrand discloses a testing device (fig 2, 8; par 58-64, 93-103) for use in testing of wireless power transfer, the testing device comprising: 
a first wireless power receiver circuit (32) arranged to receive inductive power from an external wireless power transmitter device (20); 
an interface (33) operatively coupled either to the first wireless power receiver circuit when the selected circuit is said tuning circuit or to the first and second wireless power receiver circuits when the selected circuit is said second wireless power receiver circuit (the “selection” is obvious in view of Uchida; see 
Wikstrand discloses the tester, wirelessly coupled to a transmitter and wired (via an interface) to a host.  Wikstrand discloses the first wireless power receiving circuit, but does not expressly disclose either a tuning circuit or a second wireless power receiving circuit.  Uchida discloses a wireless power receiving device is known to include a tuning circuit (fig 2A-B; par 64-71) for tuning the operating frequency range of the first wireless power receiver circuit (L) to enable detection of wireless power transmitted from the external wireless power transmitter device in the first wireless power receiver circuit according to both a wireless power standard adopting a first operating frequency range and a wireless communication standard adopting a second operating frequency range being different from the first operating frequency range (using the SW to select a capacitance or varying the capacitance of 123 will change the operating frequency of the receiver). 
Wikstrand and Uchida are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Wikstrand receiving coil to include a tuning circuit, as taught by Uchida.  The motivation for doing so would have been to enable the Wikstrand receiver (tester) to receive power at different frequencies.  Further motivation is the application of a known technique (tuning) to a known device ready for improvements to yield predictable results.  MPEP §2143(D). 

The analysis of the preamble, the optional structural limitations, the lack of any sensing mechanism, and the defining characteristics of the wireless standards, discussed above in the §102(a)(1) rejection, are incorporated here as well. 
With respect to claim 1, Wikstrand discloses a testing system (fig 2, 8; par 58-64, 93-103) for use in testing of wireless power transfer, the testing system comprising: a host device (40), a testing device as defined in claim 11 (as modified by Uchida; see above), host device (40) comprising:
a processing means (42) operatively coupled to an electronic memory (par 62, 100) having stored thereon reference data related to characteristics of the wireless communication standard adopting the second frequency range; wherein the processing means is arranged to: 
receive the measurement data associated with the second frequency range from the interface (via 41; step 150, par 98), and 
determine whether a communication receiver circuit provided in an external device and arranged to communicate according to the wireless communication standard adopting the second frequency range, when arranged in operative proximity to the external wireless power transmitter device, would be negatively affected by the inductive power transmitted 
Wikstrand discloses the testing means with a first receiving coil and interface to provide measurement data to a host.  The host includes processing means to compare the received measurement data to reference data that had been stored in memory (par 99-100).  Uchida discloses the tuning circuit and the references are analogous, as discussed above.
The claim recites that the host determines whether a communication receiver circuit “would be negatively affected by the inductive power transmitted”.  The claim does not positively recite the existence of the communication receiver circuit, the external wireless power transmitter device, or the functionality of inductive power transmission.  The claim does not define how the host would determine “negatively affected”.  Rather, the claim only broadly indicates that the negatively affected determination is “based on a comparison between the measurement data … and the reference data”.  Since Wikstrand discloses this comparison, the result is interpreted as being the negatively affected determination. 
It is noted that nothing happens because of the negatively affected determination.  There are no consequences or actions taken as a result (i.e. changing frequencies, stopping power transmission, etc.).  The determination only appears to be a name assigned to an observed condition.  The measurement/reference data comparison is disclosed by the prior art.  Looking at that comparison and making a 
With respect to claim 2, Wikstrand discloses the measurement data is associated with an induced voltage received in the respective wireless power receiver circuit (par 79).  The Wikstrand tester reports its “characteristic information” that includes the class or type of tester.  This information is interpreted as “associated with” an induced voltage in the tester.   Different classes of testers would have different power and voltage requirements.  Thus, a class is “associated with” an induced voltage. 
It is noted that the phrase “associated with” is not defined in the claim.  The claim does not indicate the actual relationship between induced voltage and the measurement data.  Also, claim 2 does not recite a sensor.  The measurement data cannot include the induced voltage without a sensor.
With respect to claim 3, Wikstrand discloses the reference data comprises information relating to a predetermined maximum induced voltage allowed to be received by a communication receiver circuit in a known external device without risk of damaging said communication receiver circuit (par 79).  As discussed above the measurement data includes characteristic information of the class of tester.  This class information is “relating” to a predetermined max induced voltage.   The phrase “relating to” is just as broad as “associated with”, in claim 2.  
If the Applicant intends for the measurement data to include specific data points, then the claims should be amended to clearly state what is included.  

With respect to claim 6, Wikstrand discloses the first wireless power receiver circuit comprises a coil (34).  
With respect to claim 8, the combination discloses the selected circuit being said tuning circuit, and Uchida discloses wherein the tuning circuit (fig 2A) comprises: a first passive network (C0, C1) for tuning of an operation resonance frequency for wireless power transfer; and a second passive network (C2, C3) for tuning of a detection resonance frequency for communication signals.  
The claim only flatly states that the two passive networks are “for tuning” different features (power, communication).  But there is no indication in the claim of what structure is needed to achieve this ability.  The specification offers no guidance, as it repeats the claim language (see page 13, lines 8-10).  Meanwhile, figure 4 just shows two capacitors in boxes without any connections to the rest of the system.  As Uchida discloses two capacitors, they appear to meet the broadest reasonable interpretation of two passive networks that are “for tuning an operation resonance frequency for wireless power transfer” and “for tuning of a detection resonance frequency for communication”. 
With respect to claim 9, the Wikstrand discloses storing reference data in the host device, but does not expressly disclose the reference data includes information about capacitance.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Wikstrand reference data to comprise information about respective capacitance values of a first capacitor comprised 
Storing information “about” capacitance values has no effect on the structure or functionality of the combination.  First, the claim does not define how information can be “about” capacitance values.  The claim does not explicitly define the information as being the actual capacitance values.  If the reference data does not have to include actual capacitance values (just be “about” them), then the options for the types of data is unbounded. The skilled artisan would have been motivated to select any reference data for storage in the Wikstrand memory.
Second, the claim does not recite any use for the reference data.  Storing capacitance value information (whether the actual values or not) is an arbitrary feature, when the information is never used again.  The skilled artisan would have been motivated to modify Wikstrand’s memory to include any reference data, as the storage of unused information does not affect any of the structure or functionality of the system.
With respect to claim 10, Wikstrand discloses the testing device comprises a housing (fig 3-4; item 50) in which the at least first wireless receiver circuit is provided (shown in fig 4), the housing having a lower housing part (51) with a bottom side adapted for placement on a surface of the external wireless power transmitter device (see fig 1) having a wireless power transmitter coil (24), and an upper housing part (box around 20).  The transmitter’s housing is also evidenced in figure 8 (step 130) and paragraph 96.

providing a testing system as defined in claim 1 (see art rejection of claim 1); 
placing the testing device (30) of the testing system on, at or near the external wireless power transmitter device (step 130); 
connecting the interface to the host device (step 140); 
receiving, by the processing means, measurement data originating from the first wireless power receiver circuit (step 150) or second wireless power receiver; 
accessing reference data related to characteristics of the wireless communication standard adopting the second frequency range (step 160); and  
determining, by the processing means of the host device, whether a communication receiver circuit provided in an external device and arranged to communicate according to the wireless communication standard adopting the second frequency range, when arranged in operative proximity to the external wireless power transmitter device, would be negatively affected by the inductive power transmitted from the external wireless power transmitter device, based on a comparison between the measurement data associated with the second frequency range and the reference data (par 99-100; see art rejection of claim 1).  

With respect to claim 13, the combination discloses when the selected circuit is the tuning circuit (taught by Uchida), the operating frequency range of the first wireless power receiver circuit is tuned by the tuning circuit to enable detection of wireless power transmitted from the external wireless power transmitter device in the first wireless power receiver circuit according to both a wireless power standard adopting a first operating frequency range and a wireless communication standard adopting a second operating frequency range being different from the first operating frequency range (Uchida fig 2A-C).
Claim 13 recites that the operating frequency range “is tuned by the tuning circuit to enable” (emphasis added).  Uchida clearly discloses the tuning circuit and its ability to tune the operating frequency range of the receiver (or the Wikstrand tester).  The rest of the claim is directed to what this tuning “enables”.  The claim does not recite any method steps, functionality or structure.  It simply explains what the tuning enables.  Uchida’s tuning, when placed in the Wikstrand tester, enables this ability. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrand in view of Uchida and Yoshi (US 2014/0354041).
With respect to claim 2, the combination teaches sensors (32; par 60) for detecting an operating condition of the tester and reporting it to the host as 
The combination and Yoshi are analogous because they are from the same field of endeavor, namely wireless power receiver sensors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Wikstrand sensor to measure voltage, as taught by Yoshi.  The motivation for doing so would have been to satisfy the requirement of collecting “operating condition” data (Wikstrand par 60).  Wikstrand discloses sensors, but does not disclose which type. Thus, the skilled artisan would look to other wireless power references (such as Yoshi) to understand what types of sensors are known in the art for collecting operating condition data.  
With respect to claim 3, the combination (via Yoshi’s voltage sensor, as discussed above) discloses the reference data comprises information relating to a predetermined maximum induced voltage allowed to be received by a communication receiver circuit in a known external device without risk of damaging said communication receiver circuit.  
With respect to claim 4, Yoshi discloses comparing the induced voltage measurement data to a threshold (par 125).  Thus, at the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to use this threshold as the “negatively affected” determination threshold.  
. 
Claims 1, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrand in view of Park (US 2016/0172869).
With respect to claim 1, Wikstrand discloses the tester and host, as discussed above in the art rejection of claims 1 and 11.  Wikstrand does not expressly disclose a second wireless power receiver circuit.  Park (fig 4; par 82-90) discloses a wireless power receiver comprising:
a first wireless power receiver circuit (310) arranged to receive inductive power from an external wireless power transmitting device, and 
a second wireless power receiver circuit (320) arranged to receive inductive power in a second operating frequency range according to a wireless communications standard adopting a second operating frequency range (see below), 
wherein the first wireless power receiver circuit is arranged to receive inductive power in a first operating frequency range according to a wireless power standard (see below), and

Park discloses two wireless power receiver circuits arranged to receive power at different frequencies.  The claim recites “a wireless communication standard”, but only defines this standard by the operating frequency that the receiver is already arranged to receive.  The structure of the receiver is defined by its arrangement to receive a frequency.  Explaining that the frequency may carry information according to a wireless communication standard does not further limit the structure of the receivers.  
Wikstrand and Park are analogous because they are from the same field of endeavor, namely wireless power receivers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Wikstrand to include a second receiver, as taught by Park.  The motivation for doing so would have been to increase the operating frequency range of the system.  
Furthermore, the claimed tester only relies on the second receiver and its second frequency.  The first receiver is not used within the context of the claim.  Thus, adding a second unused receiver is within the level of ordinary skill in the art. 
With respect to claim 7, the combination discloses the selected circuit being said second wireless power receiver circuit and Wikstrand discloses the second wireless power receiver circuit comprises an antenna (34).  In the analysis of claim 7, the “first” receiver circuit is the modified receiver taken from Park, while the “second” receiver circuit is the one already disclosed by Wikstrand.  

With respect to claim 12, Wikstrand (as modified by Park) discloses the method of testing wireless power transfer, as discussed above.  Wikstrand is modified by Park to have two receiving circuits.  Wikstrand discloses the recited method steps, and the references are analogous, as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADI AMRANY/Primary Examiner, Art Unit 2836